  Case 16-01134         Doc 57     Filed 03/25/19 Entered 03/25/19 11:56:58              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-01134
         KENYATTA DAVIS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/14/2016.

         2) The plan was confirmed on 04/28/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 03/04/2019.

         6) Number of months from filing to last payment: 38.

         7) Number of months case was pending: 38.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-01134        Doc 57        Filed 03/25/19 Entered 03/25/19 11:56:58                      Desc Main
                                       Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $14,949.42
       Less amount refunded to debtor                             $364.62

NET RECEIPTS:                                                                                     $14,584.80


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $3,000.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $644.52
    Other                                                                     $50.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $3,694.52

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim        Principal       Int.
Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
CAPITAL ONE BANK USA              Unsecured         300.00        403.87           403.87          12.12        0.00
CAPITAL ONE BANK USA              Unsecured         300.00        322.39           322.39           9.67        0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured         820.00      1,036.00         1,036.00          31.08        0.00
COMCAST                           Unsecured         300.00           NA               NA            0.00        0.00
COMMONWEALTH EDISON               Unsecured      3,312.57            NA               NA            0.00        0.00
IL DEPT OF HUMAN SERVICES         Unsecured      7,000.00       7,354.00         7,354.00        220.62         0.00
INTERNAL REVENUE SERVICE          Priority             NA           0.00             0.00           0.00        0.00
PAYDAY LOAN STORE                 Unsecured            NA       1,056.65         1,056.65          31.70        0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured         477.55        339.80           339.80          10.19        0.00
QUANTUM3 GROUP LLC                Unsecured         425.00        485.19           485.19          14.56        0.00
ROBERT J ADAMS & ASSOC            Priority       3,000.00            NA               NA            0.00        0.00
SANTANDER CONSUMER USA            Secured       12,500.00     12,725.00        12,500.00       9,059.96    1,421.05
SANTANDER CONSUMER USA            Unsecured      1,307.00       2,644.23         2,644.23          79.33        0.00
SPRINT NEXTEL                     Unsecured           0.00           NA               NA            0.00        0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured            NA     80,202.73        80,202.73            0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-01134         Doc 57      Filed 03/25/19 Entered 03/25/19 11:56:58                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $12,500.00          $9,059.96         $1,421.05
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $12,500.00          $9,059.96         $1,421.05

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $93,844.86            $409.27              $0.00


Disbursements:

         Expenses of Administration                             $3,694.52
         Disbursements to Creditors                            $10,890.28

TOTAL DISBURSEMENTS :                                                                      $14,584.80


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 03/25/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
